DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on November 1st, 2022 for application no. 16/466,636 filed on June 4th, 2019. Claims 1, 6 and 8-10 are pending. In the present amendment, claim 1 is amended, claims 2-5 and 7 are canceled, and claims 8-10 remain withdrawn from consideration.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (lines 15-18), in the recitation of “wherein the grooves depth is set to a range of 6/100 to 4/10 of the thickness of the thrust plate, and when the thickness of the thrust plate is 1 mm to 2 mm, a thinnest part of the thrust plate is 0.7 mm or greater, and when the thickness of the thrust plate is 2 mm to 5 mm, the depth of the grooves is 0.5 mm or greater” it is unclear if the groove depth preferences of “a range of 6/100 to 4/10 of the thickness of the thrust plate” and “a thinnest part of the thrust plate is 0.7 mm or greater, and when the thickness of the thrust plate is 2 mm to 5 mm, the depth of the grooves is 0.5 mm or greater” were intended to be recited together. For example, 40% of a 1 mm thrust plate would equal a groove depth of 0.4 mm, so it is unclear how the thinnest part of a 1 mm thrust plate could be “0.7 mm or greater”. The lack of clarity renders the claim indefinite. See MPEP 2173.05(c) - Narrow and Broader Ranges in the Same Claim.

	Claim 6 is rejected based upon their dependency to a rejected base claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over NTN CORP (JP 11-170397) cited in the IDS filed August 5th, 2019, in view of Dong et al. (“Formation mechanism and structural characteristics of unfoamed skin layer in microcellular injection-molded parts”), hereinafter Dong, in view of Barth et al. (US 8,764,298), hereinafter Barth, and in view of Egami et al. (US 7,785,013), hereinafter Egami. See translation of NTN Corp (‘397) provided by Applicant in the IDS filed August 5th, 2019.

Regarding Claim 1, NTN CORP (‘397) teaches a hollow disc-shaped, synthetic resin thrust plate (Fig. 3, 1; [Overview] - “The thrust washer for a high speed and high surface pressure slide is formed of a resin composition”) for a planetary gear device used for construction machinery (emphasis added; MPEP 2114(II) - “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”), and 
without correction of a plane shape (recitation of a correction step within an apparatus claim does not distinguish itself from the structure taught by the prior art; see MPEP 2113(I) - “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”),
wherein the thrust plate (1) having a plurality of radial grooves (2, 2a) at equiangular intervals in terms of a disc central angle on each of both thrust faces (see Fig. 3a and 3b), 
wherein the grooves (2) on one thrust face and the grooves (2a) on another thrust face are same in number (each face has eight grooves in Fig. 3a), 
wherein the grooves (Fig. 3b, 2) on the one thrust face and the grooves (2a) on the other thrust face are arranged so as not to overlap with each other in a circumferential direction (see Fig. 3a and 3b), are arranged so as to have an angular deviation of 1/2 of an angular interval between the grooves (2, 2a) adjacent to each other on a same thrust face in terms of the disc central angle (see Fig. 3a; [0128] - “Preferably, the grooves are arranged at substantially equal angles radially about an axis of an annular thrust washer, and adjacent grooves are arranged at equal intervals”),
wherein the thrust plate (1) is an injection-molded product ([0016] - “A method for manufacturing a thrust washer for a high speed and high surface pressure sliding part is characterized in that a molten resin composition containing a polyarylene sulfide based resin, a carbon fiber and a perfluoro based fluororesin as essential components is injection molded”);
wherein the grooves depth (Fig. 3b, 2, 2a) is set to a range of 6/100 to 4/10 of the thickness of the thrust plate ([0148] - In consideration of the thickness of a part which is projected from a plane thrust part of a flat thrust plate part which is mainly constituted, I.e., a thickness of a part constituting a thrust plane, a depth of a fluid groove is considered. Preferably, a value of 50% or less, preferably 30% or less, more preferably 20% or less, or less than the above value of the thickness ensures the mechanical strength of the entire thrust washer”);
wherein the synthetic resin is at least one selected from polyamide resin, polyacetal resin, polyether ether ketone resin, and polyimide resin ([0076] - “To enhance adhesion between the carbon fibers and the PAS resin and to improve mechanical characteristics of the thrust washer material, and the like. The surface of these carbon fibers may be subjected to surface treatment using a treating agent containing an epoxy resin, a polyamide resin, a polyester resin, a polycarbonate resin, a polyacetal resin, or the like, or a silane coupling agent such as an epoxy silane, an aminosilane, or the like” emphasis added).
NTN Corp (‘397) does not explicitly teach “wherein…when the thickness of the thrust plate is 1 mm to 2 mm, a thinnest part of the thrust plate is 0.7 mm or greater, and when the thickness of the thrust plate is 2 mm to 5 mm, the depth of the grooves is 0.5 mm or greater; wherein the grooves width is set to a range of 1/20 to 1/10 of the outer diameter the thrust plate”. In other words, NTN Corp (‘397) does not explicitly disclose exact dimensions related to thrust plate thickness and groove width.
NTN Corp (‘397) teaches “In consideration of the thickness of a part which is projected from a plane thrust part of a flat thrust plate part which is mainly constituted, I.e., a thickness of a part constituting a thrust plane, a depth of a fluid groove is considered. Preferably, a value of 50% or less, preferably 30% or less, more preferably 20% or less, or less than the above value of the thickness ensures the mechanical strength of the entire thrust washer” [0148].
NTN Corp (‘397) also suggests thrust plate groove widths between a range of 5%-10% the outer diameter of the thrust plate. Examiner can measure the number of pixels between points of an image using screen capture software. As seen in Examiner Fig. 1 below, the groove width “W” is approximately 35 pixels and the outer diameter “D” is approximately 396 pixels. This would suggest a groove width of 8.8% the outer diameter of the thrust plate taught by NTN Corp (‘397).

    PNG
    media_image1.png
    463
    419
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 3(a) of NTN Corp (‘397)
From these teachings, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to appropriately size the thrust plate thickness and groove width taught by NTN Corp (‘397) as suggested by NTN Corp (‘397), such that “wherein…when the thickness of the thrust plate is 1 mm to 2 mm, a thinnest part of the thrust plate is 0.7 mm or greater, and when the thickness of the thrust plate is 2 mm to 5 mm, the depth of the grooves is 0.5 mm or greater; wherein the grooves width is set to a range of 1/20 to 1/10 of the outer diameter the thrust plate”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of increasing the marketability of the thrust plate taught by NTN Corp (‘397) by expanding the number of applications in which the thrust plate could be used. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
NTN Corp (‘397) does not explicitly teach “wherein the thrust plate…has skin layers by injection molding on both thrust faces”. However, it would be apparent to one of ordinary skill in the art that NTN Corp (‘397) teaches an injection-molded thrust plate which intrinsically has skin layers resulting from the injection molding process explicitly taught by NTN Corp (‘397).
Dong teaches a plate (see p. 12, Fig. 8) is an injection-molded product and has skin layers by injection molding on both thrust faces (Fig. 8, “Skin layer generated by fountain flow effect”; p. 2 - “Microcellular injection-molded parts have a foamed core region and two unfoamed skin layers on the cross-section fractured surface, as shown in Figure 1. Because numerous micro-size cells exist in the interior of the part, the microcellular injection-molded parts are lower in weight than products made by the conventional injection-molding process and stronger than conventional foamed parts made by chemical blowing agent” emphasis added).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to manufacture the injection-molded thrust plate taught by NTN Corp (‘397) with the injection-molding process taught by Dong, such that “wherein the thrust plate…has skin layers by injection molding on both thrust faces”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reducing the weight and increasing the strength of the thrust plate taught by NTN Corp (‘397).
NTN Corp (‘397) or Dong do not teach “wherein the thrust plate…has a thickness of 1 mm to 5 mm and an outer diameter of greater than 70 mm but 200 mm or less than”. However, NTN CORP (‘397) does teach “Since a thrust washer for a high speed and high surface pressure slide, such as a thrust washer for transmission or a thrust washer for automatic transmission, which is made of a predetermined composition, is excellent in wear resistance, it is possible to form a thin axial dimension (thickness)” [0018].
Barth teaches a thrust plate (see Figs. 1A and 1B) has a thickness of 0.591” and an outer diameter of 18.479” resulting in an outer diameter to thickness ratio of 31.3 that exists between the range of 70/5 and 70/1 as defined in claim 1 (lines 3-4). Barth also teaches “There is shown in FIG. 1A a top plan view of an example of a Prior Art thrust washer design. FIG. 1B shows a side view of the same. Manufacturers of specialty thrust washers typically receive specifications from their prospective customers for a new application. As such a thrust washer's geometry, that is, its part thickness, inner and outer diameters and ultimately its volume, typically emanate from specifications necessitated by the customer's application. Since the required part geometry can vary with the application, there are times when the required part size and geometry are such that the part volume is too large for an injection molding machines shot capacity. The factors for determining the proper parameters for injection molding are well documented in numerous books, one of which is entitled "Injection Molding Handbook" By Tim A. Osswald, Lih-Sheng Turng, Paul J. Gramann.” (emphasis added, col. 1, line 46).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to appropriately size the thrust plate of NTN Corp (‘397) as suggested by Barth, such that “wherein the thrust plate…has a thickness of 1 mm to 5 mm and an outer diameter of greater than 70 mm but 200 mm or less than”, as one of ordinary skill in the art would have recognized the result of doing so would have been predictable, and have the obvious advantage of increasing the marketability of the thrust plate taught by NTN Corp (‘397) by expanding the number of applications in which the thrust plate could be used as Barth recognizes “a thrust washer's geometry, that is, its part thickness, inner and outer diameters and ultimately its volume, typically emanate from specifications necessitated by the customer's application” (col. 1, line 46), so the benefits of using the thrust washer taught by NTN Corp (‘397) could be applied to different applications other than what NTN Corp (‘397) originally intended. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
NTN Corp (‘397), Dong or Barth do not teach “wherein the thrust plate has gate marks within the grooves of said one thrust face”.
Egami teaches a thrust bearing (Figs. 1 and 3, “high-accuracy sliding bearing” 1) has gate marks (“gate mark” 5) within grooves (“grooves” 4) of one thrust face (“layer” 3).
Egami also teaches “The present invention provides a high-accuracy sliding bearing which eliminates the need for treating a gate mark…and the tunnel gate marks (5) are alternately formed on a bottom of each of the grooves” (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to relocate the gate marks taught by NTN Corp (‘397) as taught by Egami, such that “wherein the thrust plate has gate marks within the grooves of said one thrust face”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing gate marks in the bottom of the grooves taught by NTN Corp (‘397) in order to simplify the manufacturing process by eliminating the need to remove the gate marks after the thrust plate has been injection-molded.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2008-256069), in view of NTN CORP (JP 11-170397), in view of Dong (“Formation mechanism and structural characteristics of unfoamed skin layer in microcellular injection-molded parts”), in view of Barth (US 8,764,298), and in view of Egami (US 7,785,013).

Regarding Claim 6, Hitachi teaches a thrust plate (Fig. 3, “thrust plate” 24) is arranged between a planetary gear (“planetary gear” 21) and a carrier (“carrier” 22) included in a planetary gear device (20) such that one thrust face is in contact with the planetary gear (21) and another thrust face is in contact with the carrier (22), and 
has a hollow part into which a planetary gear shaft (“planetary gear shaft” 25) is inserted when used (see Fig. 3).
Hitachi does not teach “the synthetic resin thrust plate according to claim 1”.
NTN Corp (‘397), Dong, Barth and Egami teach the synthetic resin thrust plate according to claim 1 (see 103 rejection above). NTN Corp (‘397) also teaches “To provide a thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” [0008].
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the thrust plate taught by Hitachi with the thrust plate taught by NTN Corp (‘397), Dong, Barth and Egami, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing the planetary gear device with a “thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” (NTN Corp (‘397), [0008]). See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Response to Arguments
The Applicant's arguments filed November 1st, 2022 are in response to the Office Action mailed July 1st, 2022. The Applicant's arguments have been fully considered.
Regarding Claim 1, Applicant’s argument that “The amendment to the preamble of amended claim 1 that clearly points out that the thrust plate is adapted for a planetary gear device limits the claim to a particular part for a particular device. Planetary gear device are known and thrust plates for planetary gear devices are also known. For this reason, the recitation of a thrust plate adapted for a planetary gear device meets the criteria that appears in the preamble of amended claim 1 and it gives life, meaning and vitality to the claim. MPEP 2111.02 [R-10.2019] points this out and cites Pitney Bowes, Inc. v. Hewlett Packard Co. 1851 USPQ2d 1816, 1820 (Fed. Cir. 1995) as authority for this requirement” (p. 4-5) is not persuasive. The amended recitation of a “hollow disc-shaped, synthetic resin thrust plate for a planetary gear device used for construction machinery” (emphasis added) is still considered intended use and does not limit the claim as suggested by Applicant. MPEP 2114(II) states: 
“"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”. 
	Applicant still has not positively recited a “planetary gear device” or “construction machinery”, so prior art disclosure of such devices is not required to meet the claim. This is not to suggest positive recitation of such devices would overcome the prior art of NTN Corp (‘397). Examiner has previously stated it would have been obvious to one of ordinary skill in the art to use the thrust plate taught by NTN Corp (‘397) in other devices not disclosed by NTN Corp (‘397).
Regarding Claim 1, Applicant’s argument that “With regard to the term thrust plate, this term is utilized in hydraulic boring systems, rockets, roller skates and in other fields. The use in other fields points out the recitation of the planetary gear devices in amended claim 1 serves to exclude other thrust plates which in addition that requires consideration of the recitation of the thrust plate for a planetary gear device as an claim limitation” (p. 5) is not persuasive. Again, Applicant has not positively recited a “planetary gear device” or “construction machinery”, so prior art disclosure of such devices is not required to meet the claim. See MPEP 2114(II).
Regarding Claim 1, Applicant’s argument that “Claim 1 of this application clearly points out "the thrust plate has gate marks within the grooves of one thrust face" In contrast, Figure 3b of NTN Corp ('397) shows a thrust surface with grooves (2, 2a) is illustrated in the figure. This is because paragraph [0128] of NTN Corp, ('397) states that "Therefore, as shown in Figures 1-3, the sliding surface of the thrust washer 1 has a groove 2," and that Fig. 3b is a cross-sectional view of Fig. 3a.” (p. 5) is not persuasive. Examiner previously stated that NTN Corp (‘397) does not teach “wherein the thrust plate has gate marks within the grooves of said one thrust face” as Figs. 3a and 3b do not show any gate marks; however, NTN Corp (‘397) does teach “In a method of manufacturing a thrust washer for a high speed and high surface pressure sliding part, productivity is excellent by injection molding, a groove can be formed precisely and easily, and an inexpensive thrust washer can be provided. Further, since a sprue is disposed on an inner peripheral surface or an outer peripheral surface of a mold for forming a thrust washer, a gate (gate) mark is not formed on a thrust sliding surface, and adverse effects such as a decrease in slip property due to a gate (sprue) mark and a decrease in mechanical strength can be avoided” (emphasis added; [0020]). In other words, NTN Corp (‘397) clearly teaches not to place a gate mark on the thrust faces of the thrust plate. Egami clearly teaches a thrust bearing (Figs. 1 and 3, 1) has gate marks (5) within grooves (4) of one thrust face (3). Egami also teaches “The present invention provides a high-accuracy sliding bearing which eliminates the need for treating a gate mark…and the tunnel gate marks (5) are alternately formed on a bottom of each of the grooves” (emphasis added; Abstract). From these teachings, Examiner still believes that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to relocate the gate marks to within the grooves taught by NTN Corp (‘397) as taught by Egami. Also, one of ordinary skill in the art would consider the gate marks recited by Applicant as surface defects resulting from an injection-molding process and these defects are typically removed after the injection-molding process (see Abstract of Egami), so it would be difficult for one of ordinary skill in the art to understand the criticality of gate mark placement as both NTN Corp (‘397) and Egami both teach placement of these gate marks away from the sliding surfaces of their respective bearings. 
Regarding Claim 1, Applicant’s argument that “NTN CORP ('397) discloses a thrust washer used in transmissions of automobiles and the like in paragraphs [0033] and [0179] (Machine translation of NTN Corp ('397) filed with IDS of August 19, 2019) for high speed and high surface pressure sliding [Claim 1]. A thrust washer is not a thrust plate that can be used in the planetary gear of construction machinery. The conditions of use for thrust washers used in transmissions for automobiles, etc., are completely different from those for thrust plates used in the planetary gear device of construction machinery” (p. 6) is not persuasive. There is no patentable difference between the terms "thrust washer" and "thrust plate". Both of these terms define the same shape and both devices perform the same function. Applicant must recite physical features that distinguish between the claimed thrust plate and the thrust plate taught by NTN Corp ('397).
Regarding Claim 1, Applicant’s argument that “NTN Corp ('397) does not describe a specific size, i.e., a thickness of 1 mm to 5 mm and an outer diameter of greater than 70 mm but 200 mm or less than (configuration a), are prone to distortion on a plane when manufactured by injection molding” (p. 6) is not persuasive. Examiner calculated the outer diameter to thickness ratio to teach a geometric relationship that is known in the thrust plate art. Examiner still believes it would have been obvious to one of ordinary skill to appropriately size the thrust plate of NTN Corp (‘397) as suggested by Barth as one of ordinary skill in the art would have recognized the result of doing so would have been predictable, and have the obvious advantage of increasing the marketability of the thrust plate taught by NTN Corp (‘397) by expanding the number of applications in which the thrust plate could be used. Barth recognizes “a thrust washer's geometry, that is, its part thickness, inner and outer diameters and ultimately its volume, typically emanate from specifications necessitated by the customer's application” (col. 1, line 46), so the benefits of using the thrust plate taught by NTN Corp (‘397) could be applied to different applications other than what NTN Corp (‘397) originally intended. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
Regarding Claim 1, Applicant’s argument that “Furthermore, it is neither stated nor implied that the groove, while having that configuration a, can be made into configuration b above, so that the distortion on the plane can be alleviated without requiring shape correction” (p. 6-7) is not persuasive and irrelevant. Examiner believes Applicant is referring to the recitation of a “hollow disc-shaped, synthetic resin thrust plate…without correction of a plane shape” (lines 1-4). Examiner does not interpret the negative limitation of “without correction of a plane shape” with the amount of weight given by the Applicant. Examiner looks to the figures disclosed by Applicant and the figures belonging to the prior art and there is no visible difference from these thrust plates with or without a correction step. Also, Examiner would remind Applicant of the election of the thrust plate apparatus and not the process of making the thrust plate in the “Response to Restriction Requirement” submitted by Applicant on January 4th, 2021. In this case, there is no patentable difference between the thrust plate taught by NTN Corp (‘397) and the thrust plate disclosed by Applicant with or without a correction step. Furthermore, Applicant’s admission of a correction step in NTN Corp (‘397) is also an admission of a state before the correction step is performed.
 Regarding Claim 1, Applicant’s argument that “No evidence has been presented to show that it would be obvious to use the thrust bearing of NTN Corp. ('397) in a planetary gear system to replace a thrust plate or even that such substitution is possible” (p. 7) is not persuasive and irrelevant. Examiner previously rejected claim 6 with the prior art of Hitachi (JP 2008-256069). Hitachi clearly teaches a thrust plate (Fig. 3, 24) is arranged in a planetary gear device (20), so one of ordinary skill in the art would recognize this as evidence that such a combination exists. Examiner still believes it would have been obvious to one of ordinary skill in the art to substitute the thrust plate taught by Hitachi with the thrust plate taught by NTN CORP (‘397) as the substitution would have the obvious advantage of providing a “thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” (NTN Corp (‘397), [0008]). See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.
Regarding Claim 1, Applicant’s argument that “Dong was applied as making it obvious to make the thrust washer of NTN Corp ('397) using the Dong microcellular injection molding process. Because Dong only discloses a molding system, nothing in Dong discloses a structure that makes it obvious to position the gate marks in a groove of an injection molded thrust plate as defined in amended claim 1 for the purpose of making a thrust plate that does not require correction of the planar shape” (p. 7) is not persuasive. Dong clearly teaches a plate (see p. 12, Fig. 8) is an injection-molded product and has skin layers by injection molding on both thrust faces (Fig. 8; “Skin layer generated by fountain flow effect”; p. 2 - “Microcellular injection-molded parts have a foamed core region and two unfoamed skin layers on the cross-section fractured surface, as shown in Figure 1. Because numerous micro-size cells exist in the interior of the part, the microcellular injection-molded parts are lower in weight than products made by the conventional injection-molding process and stronger than conventional foamed parts made by chemical blowing agent”). Examiner still believes it would have been obvious to one of ordinary skill in the art to manufacture the injection-molded thrust plate taught by NTN Corp (‘397) with the injection-molding process taught by Dong as the combination would have the obvious advantage of reducing the weight and increasing the strength of the thrust plate taught by NTN Corp (‘397).
Regarding Claim 1, Applicant’s argument that “Barth discloses a thrust plate with an outer diameter of roughly over 70 mm (18.479 inches (approximately 469 mm) and a thickness of 0.591 inches (approximately 15 mm). If this thrust plate were to be made thinner according to the dimensions recited in amended claim 1, strain would occur that would cause a non-planar shape in the formed thrust plate. Barth describes only "the present invention provides a functional design that is also easy to manufacture." NTN CORP and Barth do not describe or suggest any strain issues that occur with larger, thinner plates” (p. 8) is not persuasive and irrelevant. It is not the duty of the Patent Office to speculate any issues that might arise from the proposed combinations stated above. Examiner still believes it would have been obvious to one of ordinary skill in the art to appropriately size the thrust plate of NTN Corp (‘397) as suggested by Barth as the combination would have the obvious advantage of increasing the marketability of the thrust plate taught by NTN Corp (‘397) by expanding the number of applications in which the thrust plate could be used. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
 Regarding Claim 1, Applicant’s argument that “Hitachi ('069) discloses a thrust plate that is used for a planetary gear device of construction machinery (Fig. I). However, Hitachi C 069) does not disclose any synthetic resin thrust plate or an injection molded thrust plate. Hitachi ('069) states in paragraph [0025] states "The thrust plate 24 is made of a thin sheet of a thickness "t" (Fig. 3), punched into the required ring shape". According to this description, it is clear that Hitachi's thrust plate is made of metal” (p. 8) is not persuasive and irrelevant as the thrust plate taught by Hitachi was substituted for the thrust plate taught by NTN Corp (‘397). Examiner still believes it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the thrust plate taught by Hitachi with the thrust plate taught by NTN CORP (‘397) as the combination would have the obvious advantage of providing “a thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” [0008] as taught by NTN CORP (‘397). See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.
Regarding Claim 1, Applicant’s argument that “The Examiner stated that Egami teaches a thrust bearing (Fig. 1, high-accuracy sliding bearing 1) having gate marks (gate mark 5) within grooves ("grooves"4) of one thrust face ("layer"3). Egami also teaches: "The present invention provides a high-accuracy sliding bearing which eliminates the need for treating a gate mark…and the tunnel gate marks (5) are alternately formed on a bottom of each of the grooves". As the examiner points out, Figure 3 of Egami (note: not Figure 1) describes a cylindrical plain bearing I with a gate mark 5 at the bottom position of a radial groove 4A formed on the thrust sliding surface. However, Egami's sliding bearing is a bearing with a cylindrical section, not a thrust plate as in the present application, as described in claim 1 "using sintered metal as the bearing periphery and in Fig. 4 (a-e)” is not persuasive. The injection-molded cylindrical bearing taught by Egami is considered analogous to the injection-molded flat bearing (i.e. thrust plate) taught by NTN Corp (‘397) as both bearings are classified in similar areas of CPC, both bearings are injection-molded, and both bearings solve similar problems as they prevent wear between rotating objects by providing grooves to distribute lubricant. See MPEP 2141.01(a) - Analogous and Non-analogous Art.
Regarding Claim 1, Applicant’s argument that “The Examiner has relied on Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the court held that the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The selection of sizes may only begin when a complete structure is presented. No single complete structure has been identified in the prior art where the only difference can be identified as a device having unknown dimensions which would perform the same as the claimed device” (p. 10) is not persuasive and incorrect. Examiner believes every feature recited by Applicant has been explicitly or implicitly taught by the prior art references cited above. If Applicant believes this is incorrect, please point to the specific claim limitations not addressed by the Examiner.
	In conclusion, the amended claims 1 and 6 are rejected. See detailed and relevant rejections set forth above. 
	An honest, good-faith effort has been made to address all of the Applicant’s various arguments; however, due to the extensive amount of arguments presented by Applicant it is possible that some of the Applicant’s concerns may not have been addressed directly. Applicant’s concerns could be addressed more directly by limiting them to arguments regarding the structural details of the claimed thrust plate apparatus and avoiding arguments regarding the method in which the claimed apparatus was made. Also, Applicant could remove arguments that have been repeatedly addressed. For example, Applicant’s argument that “A thrust washer is not a thrust plate that can be used in the planetary gear of construction machinery” (p. 6) has been addressed in the Office Actions mailed June 11th, 2021; November 3rd, 2021; March 9th, 2022; July 1st, 2022; and now this Office Action. 
	It is unclear from the Applicant’s specification if a clear path towards patentability exists. The commonly-owned thrust plate disclosed by NTN Corp (‘397) is substantially similar to the thrust plate disclosed by Applicant, and their recited differences regarding relative dimensions and methods of manufacture are considered obvious modifications. Examiner believes at this stage in prosecution that all respective parties would benefit from an appeal to the PTAB so that a final determination on patentability can be made. See MPEP 1200 regarding the appeal process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUAN LE/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659